Howell, J.
Mrs. Martha J. Barrow, a married woman, has appealed from a judgment recovered against her as garnishee under a garnishment process issued upon a writ of fieri facias herein, and urges as error that she was not authorized by her husband or the court to appear and stand in judgment.
A careful examination of the record shows this error to exist. No writ or process of any kind was served upon the husband; no order was made to authorize Mrs. Barrow to stand in judgment, and her husband made no appearance to authorize his wife, until they both appeared to ask for an appeal from tbe judgment rendered upon interrogatories taken jpro confessis.
The case must be remanded, to enable the plaintiff to remedy the defect. As the appellant was not properly before the court, we can not pass ou any other questions presented.
It is therefore ordered that the judgment appealed from he set aside and this cause remanded to the lower court, to he proceeded with according to law; plaintiff and appellee to pay costs of appeal.